Citation Nr: 1600500	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), and panic disorder with agoraphobia, evaluated as 30 percent disabling from May 25, 2010 to September 24, 2012; and 50 percent disabling from September 25, 2012.

2.  Entitlement to an initial rating for ischemic heart disease, status post coronary artery bypass graft (also claimed as heart condition, thickening of the aorta) associated with herbicide exposure evaluated as 10 percent disabling from July 27, 2011, as 100 percent disabling from December 14, 2012, and as 10 percent disabling from April 1, 2013.

3.  Entitlement to an initial compensable rating for a scar, status post shell fragment of the left wrist.

4.  Entitlement to an initial compensable rating for a scar, status post coronary artery bypass graft (CABG).

5.  Entitlement to special monthly compensation at the housebound rate, other than for the period from December 14, 2012 to March 31, 2013.

6.  Entitlement to an increased rating for diabetes mellitus in excess of 20 percent.

7.  Entitlement to an increased rating for residuals of a shell fragment wound of the left wrist in excess of 10 percent.

8.  Entitlement to service connection for an unspecified skin rash (also claimed as recurring rashes on feet).


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  He served in Vietnam and received the Purple Heart Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, January 2013, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The September 2010 decision increased the rating for PTSD and panic disorder with agoraphobia from 10 to 30 percent disabling, effective May 25, 2010.  The January 2013 rating decision increased the rating for that disability to 50 percent, effective September 25, 2012.  The Veteran has expressed disagreement with the effective date for the 50 percent rating, but this issue is already on appeal, inasmuch as the Board is required to consider whether staged ratings are warranted and to consider the evaluation for the entire period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the October 2013, decision the RO denied several other claims, listed above as Issues # 2 through #8, on the first page of this remand.

The Veteran was most recently represented by J. Bruce, an attorney.  He withdrew as the Veteran's representative prior to the case being certified to the Board.

The claim for sleep apnea has been recharacterized as noted on the title page to better reflect the theory of secondary service connection, the medical evidence of record, and the Veteran's contentions.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the veteran or by the evidence of record). 

The issue of an increased rating for PTSD and panic disorder with agoraphobia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In September 2012, the Veteran was afforded a VA examination to determine the current severity of his PTSD and panic disorder with agoraphobia disability.  Pertinent evidence of record at the time of the September 25, 2012 VA examination consisted of VA treatment records dated from February 2009 through September 5, 2012.

The January 2013 rating decision indicates that VA treatment records from Charleston, Savannah CBOC dated from September 2008 through January 2013 were considered in rendering the determination for an increased rating.  See also January 2013 SOC.  

It does not appear that the Veteran's complete treatment records from the Charleston, Savannah CBOC were reviewed and considered during the September 2012 VA PTSD examination.  These records also do not appear in the claims folder.  

The Veteran filed an NOD dated March 25, 2013, in which he disagreed with the February 11, 2013 SOC with respect to the current 50 percent evaluation for PTSD and panic disorder with agoraphobia.  (The Board notes that the Veteran was notified of the January 2013 SOC by notice dated February 11, 2013.)  According to the Veteran, his symptoms are more severe than the current 50 percent rating reflects.  Additionally, the Veteran disagreed with the assigned effective date of September 25, 2012.

Given the assertions by the Veteran that his PTSD and panic disorder with agoraphobia disability is more severe than the current 50 percent evaluation reflects, and because it appears that the September 2012 VA examiner did not review the Veteran's claims file, which may include pertinent medical evidence of record documenting the Veteran's history of symptomatology and treatment during the appeal period, the Board finds that scheduling another examination is appropriate.

As such, another examination is required to evaluate his PTSD and panic disorder with agoraphobia disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his disability is more severe than currently evaluated, he is competent to report his symptoms.  Given the Veteran was last examined by the VA in September 2012, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")  

As for the question of an effective date earlier than September 25, 2012 of an increased rating for PTSD and panic disorder with agoraphobia in excess of 50 percent, the Board notes that the question of the proper effective date was addressed in a SOC dated in January 2013.  However, because of the remand to address the PTSD and panic disorder with agoraphobia, the earlier effective date claim must be readjudicated by the originating agency.

The Veteran filed a timely NOD with respect to the initial rating for ischemic heart disease, and a scar of the left wrist, CABG scar; the effective date of special monthly compensation at the housebound rate, an increased rating for residuals of a shell fragment wound of the left wrist, and service connection for a skin rash.  A statement of the case (SOC) has not been provided as to these issues.  A remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of the Case as to the issues of entitlement to service connection for ischemic heart disease; entitlement to a compensable evaluation for a scar, status post shell fragment wound of the left wrist and status post coronary artery bypass; entitlement to service connection for an unspecified skin rash (claimed as recurring rashes on feet); entitlement to an increased evaluation for service-connected diabetes mellitus evaluated as 20 percent disabling; and entitlement to an increased evaluation for service-connected residuals of a shell fragment wound of the left wrist, evaluated as 10 percent disabling.  

These issues should not be certified or returned to the Board, unless the Veteran submits a timely substantive appeal.

2.  Insure that all records of VA treatment for the service connected psychiatric disability, including those from the Charleston VA facility, are included in the claims folder.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and panic disorder with agoraphobia.  The Veteran's claims file, including a copy of this remand, must be made reviewed by the examiner.

The examiner should also provide an opinion as to whether or not the diagnosis of depressive disorder, NOS determined by the September 2012 VA examiner was at least as likely as not (50 percent probability or greater) is part of the service connected psychiatric disability or is otherwise caused or aggravated by the service-connected PTSD and panic disorder with agoraphobia.

The examiner must provide reasons for all opinions.

4.  If any benefit sought in a perfected appeal is denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


